UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4016



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TAMMY MARIE LOGAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-00-6)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Hensley, Jr., Asheville, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Thomas R. Ascik,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tammy Marie Logan appeals her conviction and sentence, imposed

pursuant to a guilty plea, for conspiracy to possess cocaine base

with the intent to distribute and possession of cocaine base with

intent to distribute, in violation of 21 U.S.C.A. §§ 841, 846 (West

1999 & Supp. 2001). Finding no error, we affirm Logan’s conviction

and sentence.

     Logan contends her concurrent 121-month sentences are invalid

under Apprendi v. New Jersey, 530 U.S. 466 (2000). Because Logan’s

sentence    is   not   above    the    twenty    year   statutory     maximum   of

§ 841(b)(1)(C), we find Apprendi is not implicated and affirm her

sentence.     See United States v. Dinnall, 269 F.3d 418 (4th Cir.

2001);   United States v. Promise, 255 F.3d 150 (4th Cir. 2001) (en

banc),   petition      for   cert.    filed,    (U.S.   Sept.   20,   2001)   (No.

01-6398).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        AFFIRMED




                                         2